Campbell, J.,
delivered the opinion of the court.
The remedy of the appellant at law was full and complete, not by interposing a claim under § 1774 of the code, but by replevin against the sheriff who should seize the property, to which he would be entitled, because he could not interpose a claim. Section 1774 applies only to executions generally, and not to the special execution under § 2624. Nor could a claim have been made under § 2628 after the final judgment in the replevin suit.

Affirmed.